Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about March 30, 2001, terminating respondent mother’s parental rights to the subject child upon findings of permanent abandonment and permanent neglect, and committing the child’s custody and guardianship to his present caretaker for the purposes of adoption without need of further notice to appellant putative father, unanimously affirmed, without costs.
Family Court’s finding that adoption is in the child’s best interests is supported by ample evidence that neither respondent mother nor appellant, who is incarcerated and whose relationship with the child is admittedly “nonexistent,” is a viable resource, and that the child is happy and doing well in his present home where he resides with his half sister and her father (see Matter of Travis Devon B., 295 AD2d 205, 205-206 [2002]). Appellant’s argument that his consent is required for the child’s adoption is unpreserved for appellate review, and in any event without merit, there being no evidence that appellant maintained substantial and continuous or repeated contact with the child (Domestic Relations Law § 111). Concur—Nardelli, J.P., Saxe, Rosenberger, Williams and Friedman, JJ.